Case 3:19-cv-02561-WHO Document 107-11 Filed 09/11/20 Page 1 of 11




            EXHIBIT 1
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 2 of 11




   UPI ARCHIVES            APRIL 12, 1990



   StarKist adopts dolphin-safe policy for its tuna
   By JANET BASS


                                                                                           (0)




   WASHINGTON -- StarKist Seafood Co., the world's largest tuna canner, said Thursday it
   will not purchase any tuna captured in nets along with dolphins nor will it buy any fish
   caught with gill or drift nets.


   StarKist, owned by H.J. Heinz Co., will become the first major tuna company to sell only
   'dolphin-safe' tuna for human and cat consumption.


                                                                 ADVERTISEMENT




   At a news conference, Heinz Chairman Anthony J.F. O'Reilly said the decision will cost
   consumers 'a couple of cents' extra on each can of tuna.

https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                1/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 3 of 11

   Dolphins in the Eastern Tropical Pacific Ocean, a coastal zone from Chile to Southern
   California, customarily swim above schools of yellowfin tuna for reasons biologists
   cannot fully explain. When nets are spread out to catch tuna, dolphin often are caught as
   well, killing or maiming them.


   'The StarKist policy will save dolphin lives. Nothing short of dolphin-safe tuna will be
   acceptable to StarKist and the public,' O'Reilly said.


   StarKist said it will only buy tuna that was not caught in association with dolphins. It will
   only buy tuna that has been certified as dolphin-safe by an observer on a tuna boat.
   Currently, there are observers on every tuna boat in the U.S. fleet and on 30 percent of
   the foreign fleet.


   Also, StarKist will continue its practice of refusing to buy any fish caught with gill or drift
   nets, known to be dangerous to marine life. They are sometimes 40 miles in length.
   However, it will buy fish caught with purse seine netting.


                                                                 ADVERTISEMENT




   And, within three months, cans of StarKist tuna sold in the United States will carry
   'dolphin-safe' labels with the message, 'No harm to dolphins.' O'Reilly said the company
   plans an advertising campaign to promote the company's action.


   Environmentalists applauded the decision, with Greenpeace saying StarKist's leadership
   can help the rest of the tuna industry end its role in marine mammal killings.



https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                2/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 4 of 11

   Starkist's decision was also hailed by Bumble Bee Seafoods Inc., the nation's No. 3 tuna
   canner, which said it intends to phase out use of all tuna captured in association with
   dolphins in the next three to six months.


   Bumble Bee tuna cans also will begin to carry 'dolphin-safe' labels within three months.


   However, Dan Sullivan, president of the San Diego-based canner, said his company would
   not immediately discontinue buying such tuna because 'not everyone in the world is as
   concerned about this issue as we are in America. If we just shut these suppliers off, we
   may just drive them to other markets in Europe. We want to work with them to divert
   them from unsafe techniques.'


   Sen. Joseph Biden, D-Del., who has co-sponsored a bill that generally legislates StarKist's
   voluntary action, called StarKist's decision 'one hell of a sound business judgment.'


   David Burney, executive director of the U.S. Tuna Foundation, said StarKist's decision
   was motivated by consumer outrage over dolphin deaths.


   'They had tremendous pressure placed on them both in the marketplace ... and as a target
   of boycott efforts and that pressure extended up to the shareholders of the company,'
   Burney said.


                                                                 ADVERTISEMENT




   He said his group, which represents the tuna industry, opposes the legislation by Rep.
   Barbara Boxer, D-Calif., requiring labels on tuna cans indicating if the fish was caught
   with methods known to kill dolphins.
https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                3/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 5 of 11

   'Every company has the right to label their products the way they deem appropriate. We
   don't think it's the role of the federal government to mandate this labeling,' Burney said.


   An official of the American Tunaboat Association, based in San Diego, said he fears other
   tuna canners will follow StarKist's lead.


   'There's no other tuna fleet that will be more severely damaged or even destroyed than
   the (U.S.) fleet,' said August Felando, the association's president representing the
   65vessels in the U.S. fleet. 'There are limited options for this fleet.'


   He said dolphins swim with the larger, mature tuna -- the kind canners want.


   'If canners say we have to catch juveniles, then tuna scientists will say we're hurting tuna
   conservation,' Felando said. 'We have an excellent record -- 59 percent of our
   encirclements result in zero mortality.'


   Jerry Moss, chairman of A&M Records Co., has been active in save-the-dolphin issues
   and is credited with being one of the catalysts for O'Reilly's decision.


   'I was able to meet with him early in December and we discussed it on non-aggressive
   terms,' Moss said. 'We had a really good lunch and it worked.'


   Yellowfin tuna becomes light meat tuna fish. StarKist's currently is the only big tuna
   company to refuse to buy white meat albacore tuna caught by gill or drift nets.


                                                                 ADVERTISEMENT




https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                4/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 6 of 11


                                                                (0) Leave a comment




                                                                                        




                                    Sponsored




                                     The Real                   Bluetooth                  4 Worst Blood
                                     Reason                     Hearing Aids               Pressure
                                     They're                    May Be the                 Drugs
                                     Stansberry Research        Hearing Aids | Spo...      Simple Blood Press...




                                     Electrician     The Guest                             12x Better
                                     Reveals: 1      That Johnny                           Than Solar
                                     Simple Trick to Carson                                Panels?
                                     Power4Patriots Club        Past Factory               Power4Patriots Club




                                                                      Read more

https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                5/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 7 of 11




   Latest Headlines
                                                    U.S. News // 28 minutes ago
                                                    57 charged with PPP fraud, says Justice Department




                                                    U.S. News // 1 hour ago
                                                    UPI News Quiz: a new 'Dune,' plentiful pumpkins, a
                                                    tennis tantrum




                                                    Health News // 1 hour ago
                                                    Leg fat linked to lower risk for high blood pressure




https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                6/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 8 of 11
                                                    Science News // 1 hour ago
                                                    Northrop's 'life extension' spacecraft heads to the
                                                    rescue




                                                    Health News // 2 hours ago
                                                    Some people more likely to binge eat during pandemic,
                                                    study says




                                                    U.S. News // 3 hours ago
                                                    Four Houston police officers fired over fatal shooting in
                                                    April




                                                    U.S. News // 4 hours ago
                                                    Wisconsin Supreme Court orders hold on distribution
                                                    of absentee ballots




https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                7/10
9/11/2020           Case 3:19-cv-02561-WHO     Document
                                         StarKist              107-11
                                                  adopts dolphin-safe         Filed
                                                                      policy for        09/11/20
                                                                                 its tuna - UPI ArchivesPage 9 of 11
                                                    World News // 5 hours ago
                                                    Seven dead in protests over man killed by police in
                                                    Colombia




                                                    U.S. News // 7 hours ago
                                                    Court: Census must count undocumented immigrants
                                                    for apportionment




                                                    U.S. News // 8 hours ago
                                                    August Complex Fire becomes largest wildfire in
                                                    California history




                                       Trending Stories
https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                8/10
9/11/2020          Case 3:19-cv-02561-WHO    Document
                                        StarKist             107-11
                                                 adopts dolphin-safe policy Filed     09/11/20
                                                                            for its tuna             Page 10 of 11
                                                                                         - UPI Archives



                                       Authorities investigating loose
                                       tiger sightings in Tennessee



                                       Watch: Woman eats 10 jelly
                                       doughnuts in 3 minutes for
                                       Guinness record



                                       Escaped king cobra visits
                                       Netherlands gym



                                       Religious leader who said
                                       COVID-19 was gay 'punishment'
                                       tests positive


                                       August Complex Fire becomes
                                       largest wild re in California
                                       history




                                       Follow Us

                                                                                         


                                          Sign up for our daily
                                          newsletter
                                             Email Address


                                                                      Subscribe

                                          Privacy policy




                                       Photo Gallery


https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/              9/10
9/11/2020          Case 3:19-cv-02561-WHO    Document
                                        StarKist             107-11
                                                 adopts dolphin-safe policy Filed     09/11/20
                                                                            for its tuna             Page 11 of 11
                                                                                         - UPI Archives




                                       The Reagan assassination attempt




                                                                                                                BACK TO TOP




                                                                   About UPI
                                                                    Contact
                                                                   Feedback
                                                                 Advertisements
                                                                Submit News Tips


                                   Copyright © 2020 United Press International, Inc. All Rights Reserved.
                                                        Terms of Use         Privacy Policy




https://www.upi.com/Archives/1990/04/12/StarKist-adopts-dolphin-safe-policy-for-its-tuna/5799639892800/                   10/10
